UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-4674


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BRANDON WENTKER,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:09-cr-00635-CCB-1)


Submitted:   May 11, 2011                     Decided:   May 26, 2011


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Martin H. Schreiber II, LAW OFFICE OF MARTIN H. SCHREIBER II,
LLC, Baltimore, Maryland, for Appellant.      Rod J. Rosenstein,
United States Attorney, Peter M. Nothstein, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Brandon Wentker appeals his conviction for conspiracy

to distribute and possess with intent to distribute 500 grams or

more of cocaine, in violation of 21 U.S.C. § 846 (2006), and for

possession          with   intent    to   distribute          500   grams    or     more   of

cocaine, in violation of 21 U.S.C. § 841(a)(1) (2006).                               Wentker

makes two arguments on appeal, both concerning the adequacy of

the jury instructions.              First, Wentker argues that because there

was evidence that he had conspired to steal only a portion of

the    package       containing      878.8   grams       of    cocaine,     the     district

court    should       have   instructed      the       jury   to    determine     how     much

cocaine Wentker conspired to possess with intent to distribute,

rather       than    how   much   cocaine     was      “involved”.          Next,    Wentker

argues that the district court erred in declining to give a

lesser-included-offense             instruction,         because      without       it,    the

jury was unable to find Wentker guilty of simple possession of

cocaine without any intent to distribute.                          For the reasons that

follow, we affirm.

               We “review a district court’s decision whether to give

a     jury    instruction      for    abuse       of    discretion.”          See     United

States v. Lighty, 616 F.3d 321, 366 (4th Cir. 2010).

        A district court commits reversible error in refusing
        to provide a proffered jury instruction only when the
        instruction (1) was correct; (2) was not substantially
        covered by the court’s charge to the jury; and (3)
        dealt with some point in the trial so important, that

                                              2
     failure to give the requested instruction seriously
     impaired the defendant’s ability to conduct his
     defense.

Id. (internal quotation marks omitted).                           “[W]e do not view a

single    [jury]      instruction      in    isolation;           rather      we    consider

whether    taken     as   a   whole    and       in   the    context     of      the   entire

charge,     the      instructions      accurately           and     fairly       state   the

controlling law.”         Id. (internal quotation marks omitted).

            Here, with respect to Wentker’s first argument, and

viewing the jury instructions as a whole, we find that Wentker’s

proposed change to the jury verdict language was unnecessary,

and that the district court did not abuse its discretion in

declining to adopt the change.               With respect to Wentker’s second

argument,       we   find     that    the    evidence         did    not      support    the

inclusion of a lesser-included-offense instruction, and that the

district court did not abuse its discretion in declining to give

a simple possession instruction.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions        are   adequately          presented     in     the     materials

before    the     court     and   argument       would      not    aid   the     decisional

process.

                                                                                    AFFIRMED




                                             3